 In the Matter of GENERAL MOTORS CORPORATIONandINTERNATIONAL.UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA(UAW-CIO)Case No. R-5778.-Decided September 16,1943iMessrs.Henry N. Hogan, H. S. Benjamin, Jr.,andWilliam J.0ldani,of Detroit, Mich., for the Company.Maurice SugarandJack N. Tucker,byMr. Jack N. Tucker,of De-troit,Mich., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition 1 duly filed by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of General Motors Corporation, Buick Motors Division, De-troit,Michigan, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Robert J. Weiner, Trial Examiner.Said hearing was held atDetroit,Michigan, on July 30 and 31, 1943.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing upon the issues, and to file briefs with theBoard.The Trial Examiner granted the motion made by the Unionat the hearing to amend the description of the unit set forth in theamended petition by adding employee classification No. 1079, officeclerk (female).The Trial Examiner reserved ruling upon the Company's motionto dismiss the petition on the grounds : (1) that in view of certain1The Union filed the original petition on December 12, 1942, and the amended petitionon June 2, 1943.52 N. L. R. B., No. 112.649 650DDEIOLSIONS OF NAMIOINAL LABOIR RELAT'ION'S BOARDtestimony adduced at the hearing on behalf of the Union to the effectthat the Union has for the past 31/2 years bargained for certain cate-gories of employees which it now desires to include in an allegedappropriate unit comprised of clerical employees, no question con-,cerning the, representation of these employees has arisen; (2) thatthe Union has failed to show that it represents a substantial numberof employees in the alleged appropriate unit to give rise to a question,concerning representation.For reasons set forth in Section III,infra,we hereby deny the Company's motion.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGeneral Motors Corporation is a Delaware corporation with its.principal office in New York City and with other offices in Detroit,Michigan.Buick Motor Division, one of the Company's several un-incorporated divisions, operates a plant at Flint, Michigan, which isherein referred to as the Flint Buick Plant and is the only plant in-volved in the present proceeding.At this plant the Company is en-gaged in the manufacture of military ordnance and military vehiclesfor the United States Government.During the past fiscal year, theCompany has used raw materials at its Flint Buick plant valued inexcess of $1,000,000, of which approximately 75 percent came frompoints outside the State of Michigan.During the same period theFlint Buick plant manufactured over $1,000,000 worth of finishedproducts, approximately 90 percent of which was delivered by theCompany to the United States Government, f. o. b., Flint, Michigan.The Company does not deny that at the Flint Buick plant it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATIONINVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulatedthatin December 1942the Unionaddresseda written request to the Company for recognition as the exclusive GENERAL MOTORS CORPORATION651bargaining representative of certain of the Company's clerical em-ployees and that the Company has continually refused to accord theUnion such recognition because it denies the appropriateness of theunit sought by the Union.Since the Company entered into the abovestipulation, we find it unnecessary to consider in detail the first groundof its motion to dismiss as hereinbefore set forth other than to state'that we find it to be without merit.We find, contrary to the allegation of the Company set forth as itssecond ground for dismissal of the petition, that the statement of the,Regional Director, introduced into evidence at the hearing, and the-statement of the Trial Examiner, made at the hearing, indicate thatthe Union represents a substantial number of employees within the,unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a bargaining unit comprised of the hourly ratedemployees of the Company who fall within the following job classifi-cations : 8 1067-supervisors' clerk, 1071-file, messenger, and mail'clerk, 1073-record clerk, 1079-office clerk (female), 1086-railroadyard clerk, 1082-general experimental clerk, 1955-material dis-patcher, 5731-shipping and receiving clerk, 6830-timekeeper,A-6661-stock chaser, 1084-maintenance clerk, and 6830-A-coreand floor checker.The Company contends that the alleged unit is-inappropriate because of the supervisory authority exercised by thevarious employees involved and also on the ground that a majorityof said employees have access to information which is considered con-fidential by the Company and therefore should be excluded from theright to bargain collectively.2 The Regional Director reported that the Union submitted a list containing the namesof 219 persons who are carried on the Union's ledger cards;that 144 of said ledger cardsbear the names of persons whose names appear on the Company's pay roll of February25, 1943, which contains the names of 440 persons within the alleged appropriate unit;that when examined in March 1943, 89 of said cards showed dues payments made inJanuary, February, or March 1943, and 55 of said cards showed dues payments madeprior to January 1, 1943 ; that the Union also submitted 79 authorization cards bearingapparently genuine original signatures of persons whose names appear on the aforesaid'pay rollThe Trial Examiner reported on the record that the Union submitted 2 authorizationcards bearing apparently,genuine signatures of persons whose names appear on the listsubmitted by the Company which contains the names of 18 persons in the employ of theCompany as of July 30,1943,who are in classification No. 1079,office clerk(female).3In its amended petition as further amended at the bearing,the Union sets forth thejob classification number and title of each category of the employees it desires included inthe unit.For the sake of uniformity we shall follow the same method.This allegedunit apparently includes all-the hourly rated plant clerks employed at the Flint Buickplant. C652DECISION'S OF NArrIOINAI. LABOR RELATIONS' BOARDInasmuch as the partiesare indispute with respect to the dispo-sition ofevery employee classification involved except 1071-file mes-senger and mail clerk, we shall discuss eachclassificationseparately.1067-supervisors' clerksThis classification comprises 23 hourly rated employees each of-whom is under the direct supervision of various departmental super-visors 4Theymaintainconfidential records such as employment lists,rates of pay, and production schedules for the supervisor of the de-partment in which they work. , They also have access to a manufac-turing operations book which the Company considers to contain con-fidential information.These clerks may be detailed by their super-visor to obtain information which requires them to converse withother employees, including other supervisors throughout the plant.The supervisors' clerks supervise and are responsible for the work of,other employees, usually record clerks or material handlers, who are'assigned to assist them.While acting in such supervisory capacity,the supervisors' clerks have the authority effectively to recommend-the discharge or discipline of the employees assigned to them.The-majority of these clerks have desks in the offices of their supervisors.In view of the supervisory authority exercised by the supervisors'clerks over the employees who assist them in carrying out their duties,we shall exclude them from the appropriate unit.51073-record clerkThere are approximately 211 -hourly rated record clerks employedin the various departmenth of the Flint Buick plant.They workunder the direct supervision of salaried supervisors and perform suchclerical work as posting material requisitions, transferring time rec-^ords to other forms, accumulating the hours of the, non-productiveemployees, maintaining production records, and recording the over-time worked by production employees.They have access to certain,records which the Company considers confidential.They have no,connection with the administration of the grievance procedure pro-vided for in the current bargaining contract, between the Companyand the Union which covers the production and maintenance em-ployees of certain of the Company's plants including the Flint Buickplant"As previously noted groups of record clerks are frequently assignedto assistthe supervisors' clerks.The record contains no evidence that* The various witnesses who testified at the hearing referred to supervisors and generalforemen indiscriminately.It appears that the title"supervisor"refers to a person whoin the automobile industry is usually described as a general foreman, i. e.,a foreman whois in effect the head of a department or division and supervises the work of other foremen.in the department.-° CfMatterof St.Johns River Shnpbwalding Company, et al,52 N. L. R. B. 12.°This contract specifically excludes all clerical employees from the bargaining unit. GENERAL MOTORS CORPORATION653the record clerks exercise any supervisory authority over other em-ployees of the Company.We are of the opinion that they performpurely routine clerical duties and, as we have frequently found, theaccess to information which an employer may consider to be confiden-tial is of itself insufficient to justify 'excluding employees from theright to bargain. collectively.'We shall include the record clerks-inthe unit.1079-office clerk (female)The record indicates that these employees, of whom there are 18,perform substantially the same duties as do the record clerks. Inaddition to performing routine clerical duties and maintaining repeti-tive records, these women clerks may be assigned to operate duplicat-ing machines or do stenographic work for their supervisors. Since itappears that the only real difference between these clerks and therecord clerks is one of sex, we shall include classification 1079-officeclerk (female) in the unit.1086-railroad yard clerkThe Company employs only two persons in this classification. It istheir duty to make a daily check of all railway cars in the railroadyard of the Company and to turn over these reports to the plant'syardmaster.Each day they receive from the yardmaster a list of allcars to be placed in a particular location or spotted that day andinstructions as to where' to, spot the cars.The clerk relays these in-structions to the switching crew which handles the actual movementof the cars.He stays with the switching crew to see that the carsare properly spotted.However, he has no authority to supervise thework of the members of the switching crew and if the crew refuses tofollow the instructions formulated by the yardmaster, the only recoursethe clerk has is to report this fact to the yardmaster. Inasmuch as theduties 'performed by these clerks are substantially clerical in natureand since they possess no authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or,effectively recommend such action, we shall include the railroad yardclerks in the unit.108.. general experimental clerkOnly one person within this classification is employed at the FlintBuick plant.He is an hourly rated employee who acts in the capacityHe main-tains all the necessary records for the department's supervisor, includ-ing personnel records, time reports of men engaged in experimentalwork, and records of the results of all experiments.The department''SeeMatter of Creamery Package Manufacturing Company,24 N. L. R. B. 108;Matterof St.Johns River Shapbuilding Company,et al.,52 N. L. R. B. 12. 654DECISIONS OFNAfrT01NALLABORRELA7`IONS BOARDsupervisor relays certain instructions to the employees who are doingexperimental work through the medium of the general experimentalclerk.However, the clerk exercises no supervisory authority overthose employees.While it may be true that the clerk has access to allthe records and secret documents of the department, there is no reasonto believe that he would more readily disclose such information if hewere included in a bargaining unit of clerical employees than if hewere denied the right to bargain collectively.As we previously statedherein, the mere possession or access to confidential information does,not warrant excluding an employee from collective bargaining.Weshall include the general experimental clerk in the unit.1955-material dispatcherThere are approximately 3 employees within this classification.These clerks receive the production schedules for the respective areasin the plant from the material control division.From these schedules,they determine the parts and assemblies required to complete eachtion departments so that each department may fulfill its production:quota.When an emergency arises in his area, the material dispatchermay require the assistance of other clerks to expedite the dispatchof materials to the various departments.On such occasions which, itappears, rarely occur, the material dispatcher exercises some directiveauthority over the clerks who are assigned to assist him.However,inasmuch as these emergencies very seldom arise and are of shortduration, it necessarily follows that the material dispatchers are in-vested with this temporary quasi-supervisory authority only on rareoccasions.As hereinbefore stated the possession, of confidential infor-mation does not of itself warrant denying an employee the right tobargain collectively.Nor are we of the opinion that the authorityoccasionally exercised by these clerks over other clerks is sufficientto justify excluding them from the unit.Accordingly, since theirduties are essentially clerical in nature, we shall include the materialdispatchers in the unit.5731-shipping and receiving clerks.Approximately 29 employees are within this classification.Ship-ping and receiving clerks perform similar functions except that, asthe designations imply, one is concerned with incoming while theother with outgoing materials and equipment.They examine ship-ping papers for errors, superintend the loading and unloading ofmachinery and equipment and are responsible for the delivery of in-coming freight to the proper place in the stockroom.Where condi-tions permit, these clerks not only perform the clerical work incidentto the receipt and shipment of merchandise, but also. perform theactual manual work of unloading and packing the materials. In the GENERAL MOTORS CORPORATION655larger departments in the plant, these clerks direct groups of commonlaborers known as material handlers who perform the manual workinvolved.However, the clerks are in turn supervised by a salariedforeman known as the receiving clerk, and a few of the shipping andreceiving clerks are also supervised by the supervisors' clerks pre-viously discussed.Thus it appears that their supervisory function isno greater than that exercised by gang leaders or working foremenwhom we have frequently included in production and maintenanceunits and who were specifically included by the parties in the contractunit of production and maintenance employees currently representedby the Union. In view of these facts and, since the majority of theirtime is spent in performing routine clerical duties, we shall includethe shipping and receiving clerks in the unit.6830-timekeepers.The Company employs about 64 persons in this classification.Theycheck the clock cards of hourly rated employees, post the hours workedeach day by these employees to another record called a check sheet andperform other routine clerical duties relative to the time-keeping op-eration.They have access to records of the personnel departmentwhich show the hirings, transfers, and discharges and the reasonstherefor of other employees in' the plant.While such informationmay be of a confidential nature, it is usually available to the Union'sgrievance committee and regardless of this fact, we reiterate that thepossession of confidential information is of itself insufficient groundsfor denying an employee the right to bargain collectively.We areof the opinion that the functions performed by the timekeepers char-acterize them as essentially clerical employees.8Accordingly, we shallinclude the timekeepers in the unit.A-6661-stock chasers.The function of the 71 employees in this classification is to see thatthe flow of materials to the production departments is kept constantso as to obviate production lags.When a disruption of productionoccurs or is threatened by reason of a failure or breakdown in the flowof materials the stock chasers may request assistance to help transportcertain large items to the location where they are needed.On suchoccasions they supervise or direct the activities of the employees whoare assigned to assist them.This 'supervision is similar to that ex-ercised by the material dispatchers and the shipping and receivingclerks previously discussed and whom we are including in the unit.The majority of 'their duties are clerical in nature.Since their in-terests are similar to those of other employees within the unit, we shallinclude stock chasers in the appropriate unit.8SeeMatter of Bohn Alumiawrn & Brass Corporation,47 N. L. It. B. 1229. 656DECISIONS- OF NATIONAL LABOR RELATIONS, BOARD1084-maintenance clerkThere are 10 employees in this classification.They work in themaintenance department under the supervision of the foreman of thatdepartment.They maintain all the records of the department, includ-ing personnel lists, rates'of pay and time records of employees in thedepartment, records of- work orders, and the private -personnel records,kept by the foremen.Their duties are similar to those performed bythe record clerks discussed above.There are no other employees inthe maintenance department over whom the maintenance clerks exer-cise any supervisory power. Inasmuch as they perform essentiallyclerical duties and exercise no authority over other employees andsince the all-inclusive contention of the Company with respect to thealleged confidential information available to the various clerks involvedhas been disposed of, we shall include the maintenance clerks in theunit.6830-A-core and floor checkersThere are approximately 23 employees classed as core and floorcheckers.The core checkers perform duties analogous to those of thetimekeepers but with respect to piece-work employees in the plant's.aluminum foundry.The records they compile are used as the basisfor computing the pay of these piece-work employees., Certain floorcheckers perform similar-functions with respect to other piece-workemployees in the plant.The title floor checker is also applied toemployees who act as spot checkers to see that the production workersin each department are properly classified according to the work theyperform.They also compile data from which group costs and groupefficiency can be computed.None of these employees possesses super-visory powers.Since their functions and duties are similar to thoseof the timekeepers whom we are including in the unit, we shall includethe core and floor checkers in the appropriate unit.1071-file, messenger, and mail clerksThis classification, comprised of about 12 employees, is the onlycategory over which there is no dispute.These clerks pick up, sort,and distribute mail, perform general messenger work, and occasionallyfile papers.Since their interests are clearly similar to the other cleri-cal employees involved, we shall include these clerks in the unit.We have frequently found that units comprised of clerical employeesengaged in work similar to that performed by the above-describedemployees of the Company, with the exception of the supervisors'clerks, are appropriate for the purposes of collective bargaining.9Accordingly, we find that all,hourly rated clerical employees em-SeeMatter of American Smelting cE Reflning Company,22 N. LR. B. 997;Matter ofFairchild Aviation Corporation,40 N. L.R. B. 1222;Matter of Chyr8ier Corporation,(Marysvdie Plant),36 N. L.R. B. 157. GENERAL MOTORS CORPORATION657ployed at the Flint Buick plant of the Company who are within thefollowingclassifications :1073-record , clerk, 1079-office clerk(female), 1086-railroad yard clerk, 1082-general experimentalclerk, 1955-material dispatcher, 5731-shipping and receiving clerk,,6830-timekeepers, A-6661-stock chaser, 1084-maintenance clerk,,6830-A-core and floor checker, and 1071-messenger, mail and fileclerk, but excluding 1067-supervisors' clerk, constitute a unit apppro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the,pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitation and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General MotorsCorporation, Buick Motor Division, Flint, Michigan, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region,,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls,,but excluding those employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Union, United Automobile, Aircraft and Agricul-tural ImplementWorkers of America (UAW-CIO), for the pur-poses of collective bargaining.CHAIRMAN Minis took no part in the consideration of the aboveDecision and Direction of Election.